EXHIBIT 10-26



SCHEDULE OF MORTGAGES OR DEEDS OF TRUST GRANTED BY GANNETT SUBSIDIARIES




MORTGAGES




The following Schedule identifies the material details in which the applicable
mortgage or deed of trust granted by a Gannett subsidiary to JPMorgan Chase
Bank, N.A., as Administrative Agent, pursuant to the Credit Agreement, dated as
of June 29, 2015, among Gannett Co., Inc., as Borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent, PNC Bank, N.A. and U.S. Bank National
Association, as Co-Syndication Agents, and the other lenders party thereto,
differ from the Form of Mortgage or Form of Deed of Trust filed as an exhibit to
this report:
    
PROPERTY ADDRESS


MORTGAGOR NAME
OWNERSHIP INTEREST
AMOUNT SECURED
525 W. Broadway, Louisville, Kentucky
The Courier-Journal, Inc.
Fee
$15,000,000
6200 Metropolitan Parkway, Sterling Heights, Michigan
Detroit Newspaper Partnership, L.P.
Fee
$14,000,000
8278 Georgetown Road, Indianapolis, Indiana
Gannett Satellite Information Network, LLC
Fee
$8,000,000
950 W. Basin Road, Newcastle, Delaware
Gannett Satellite Information Network, LLC
Fee
$7,500,000



DEEDS OF TRUST


PROPERTY ADDRESS


GRANTOR NAME
OWNERSHIP INTEREST
AMOUNT SECURED
200 East Van Buren Street, Phoenix, Arizona
Phoenix Newspapers, Inc.
Fee
$30,000,000
6885 Commercial Drive, Springfield, Virginia
Gannett Satellite Information Network, LLC
Fee
$23,000,000
1100 Broadway and others, Nashville, Tennessee
Gannett Satellite Information Network, LLC
Fee (as to 120 11th Avenue North) and Leasehold (as to 1100 Broadway and others)
$12,000,000
22600 N. 19th Avenue, Deer Valley, Arizona
Phoenix Newspapers, Inc.
Fee
$8,700,000







